                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                       NO. 5:19-CV-205-FL


 LISA MCKINNON,                                 )
                                                )
                       Plaintiff,               )
                                                )
         v.                                     )                     ORDER
                                                )
 DUKE UNIVERSITY,                               )
                                                )
                       Defendant.               )



         This matter comes before the court on plaintiff’s motion for recovery of costs, attorneys’

fees, and prejudgment interest, pursuant to Federal Rule of Civil Procedure 54(d) and 29 U.S.C. §

1332(g)(1).     (DE 51).   On September 1, 2020, the parties entered into the record several

stipulations:

   1. The long-term disability benefits owed to plaintiff from August 14, 2017, to August 5,

         2020, are $29,520.00.

   2. As to the damages stipulated to in item #1, plaintiff may have and recover 8% prejudgment

         interest in the amount of $2,361.60.

   3. Plaintiff is entitled to attorneys’ fees in the amount of $26,970.00.

   4. Plaintiff is entitled to have and recover costs in the amount of $1,694.04.

         For good cause shown, plaintiff’s motion (DE 51) is GRANTED in the amounts set forth

above.

         SO ORDERED, this the 2nd day of September, 2020.


                                        _____________________________
                                        LOUISE W. FLANAGAN
                                        United States District Judge
              Case 5:19-cv-00205-FL Document 55 Filed 09/02/20 Page 1 of 1
